 t8)'L(ISIONS OF NATIONAL. LABOR RE.IAI IONS BOARI)Omni International Hotel and Hotel and RestaurantEmployees and Bartenders Union, AFI.-CI(), Local151Omni International Hotels, Inc. d/b/a Omni Interna-tional Hotels/Atlanta and Hotel, Motel & Restau-rant Employees Union, Local 151, AFL-CIO. Cases10-CA 13088, 10-CA- 13154, and 10-RC- 1163May 14, 1979DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERS JNKINS, MURPIHY, ANI) TRUlISD)AI.IOn February 2, 1979, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended dismissal of the complaint2and his overruling of the objections to the conduct ofthe election.3I We agree with the Administrative Law Judge's finding that employeesCooper and Bridgers were discharged because they threatened to blow upRespondent's hotel and kill Respondent's security guards, and therefore thattheir discharges did not violate the Act. In light of this finding, we find itunnecessary to pass on the Administrative Law Judge's further finding thatcertain conduct engaged in by Cooper and Bridgers in the locker room didnot constitute protected concerted activity within the meaning of the Act.We also agree with the Administrative Law Judge's finding that employeeJohnson was not unlawfully discharged. While it is not entirely clear whetherthe Administrative Law Judge found that Johnson was discharged in partbecause of her refusal to work overtime or solely because of her prior unsat-isfactory work record, we see no need to resolve that issue since, under thecircumstances of this case, we would find in any event that Johnson's refusalto work overtime was not protected concerted activity. Thus, the evidenceshows that in refusing to work overtime as directed, Johnson was actingsolely and entirely in her own self-interest. There is no evidence that Johnsonherself ever protested the general operation or effects of Respondent's over-time procedures. Rather, the facts indicate that she sought to circumvent orsimply ignored them because she personally did not want to work overtime.' The Administrative Law Judge's Decision does not contain a formalrecommended Order.I The election in Case 10-RC- 1 1163 was conducted pursuant to a decisionand direction of election issued on October 7, 1977. The tally was 88 for and206 against. Petitioner; there were 17 challenged ballots, and there was Ivoid ballot. The challenged ballots were insufficient in number to affect theresults of the election. In the absence of exceptions thereto, we adopt, proforma, the Administrative Law Judge's recommendation that Objections 1, 2,and 4 through 12 be overruled. Petitioner withdrew Objection 3 prior to thestart of the hearing.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.CERTIFICAFION ()F RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast tbr Hotel, Motel & Restau-rant Employees Union, Local 151, AFL-CIO, andthat said labor organization is not the exclusive repre-sentative of all the employees, in the unit herein in-volved, within the meaning of' Section 9(a) of the Na-tional Labor Relations Act, as amended.DECISIONSrAIEMENI OF 11it CASICIIARI.ES W. S NEI)ER. Administrative Law Judge: OnSeptember 21, 1977, pursuant to the National Labor Rela-tions Act, as amended, 29 U.S.C. 151, et seq.. Hotel andRestaurant Employees and Bartenders Union, AFL-CIO,Local 151, the Union, filed an unfair labor practice chargeagainst Omni International Hotels, Respondent, relating tothe discharge of Arelious Cooper (Case 10-CA- 13088). OnOctober 12, 1977, the Union filed a similar charge againstRespondent in connection with the discharge of NatalieJohnson (Case 10-CA-13154). On October 18, 1977, theUnion filed amended charges in Case 13088 concerning thedischarge of Harry Bridgers.On November 2. 1977. the Regional Director issued acomplaint alleging that Respondent committed unfair laborpractices in violation of Section 8(a)(l) and (3) of the Actby the discharges of Cooper and Bridgers, allegations de-nied by Respondent in an answer thereafter duly filed.On December 2, 1977, the General Counsel issued a com-plaint in Case 10-CA- 13154 alleging that Respondent com-mitted unfair labor practices in violation of Section 8(a)(I)and (3) of the Act by the discharge of Johnson and byinterrogation of employees. By simultaneous Order, the Re-gional Director consolidated Cases 13088 and 13154 forhearing. Thereafter, Respondent duly filed its answer deny-ing the commission of unfair labor practices in Case 13154.On December 14, 1977. the Regional Director issued anOrder directing a hearing on objections filed by the Unionto a collective-bargaining election held by the Board onNovember 1, 1977, among employees of Respondent inCase 10 RC 11163. Simultaneously, the Regional Directorissued an Order consolidating Case 10-RC- 1163 with theunfair labor practice proceeding for hearing. The RegionalDirector's Order further provided that following a Decisionby an administrative law judge in Case 10-RC 11163 thatthe matter be transferred to the Board in Washington, D.C.,for further proceedings.On January 19, 1978, the Regional Director amended thecomplaint to allege the commission of additional unfair la-bor practices in violation of Section 8(a)(1) by Respondent242 NLRB No. 45248 OMNI INTERNATIONAL HOTELby interrogation of' employees, allegations denied by Re-spondent in an answer duly filed.Upon due notice a hearing was held before me in At-lanta. Georgia. on April 24 and 25. 1978. The GeneralCounsel. Respondent. and the Charging Party appearedand were represented. All parties were afforded full oppor-tunity to be heard, to introduce and to meet material evi-dence, to examine and cross-examine witnesses, to presentoral argument. and to file briefs. Briefs were filed by theGeneral Counsel and Respondent on or about May 23.1978 and have been considered.Upon consideration of the entire record and the brietfsand my observation of the witnesses and their demeanor. Imake the following:FINIING;S Oi FA( I1. THtF. BL:SINFSS )1- RISPONI)INIRespondent is. and has been at all times material herein.a Georgia corporation with an office and place of businesslocated at Atlanta. Georgia, where it is engaged in the busi-ness of providing overnight lodging, food, and related ser-vices to transient guests. Respondent, during the past calen-dar year, which period is representative of all times materialherein, received gross revenues in excess of $500.000 andpurchased and received products valued in excess of$50,000 directly from suppliers located outside the State ofGeorgia.II. THE LABOR ORGANIZATIONHotel and Restaurant Employees and Bartenders Union.AFL-CIO, Local 151, is a labor organization within themeaning of Section 2(5) of the Act.IlI. THE UNFAIR ABOR PRACTICESA. The IsruesOn September 21, 1977, Respondent discharged employ-ees Arelious Cooper and Harry Bridgers; according to theGeneral Counsel, because of their union and concerted ac-tivities, and according to Respondent, because they threat-ened Respondent's assistant director of security, and threat-ened to bomb the hotel. The complaint further alleges thaton October 12, 1977, Respondent discharged Natalie John-son because of her union and concerted activity. Respon-dent ascribes the discharge to Johnson's improper perform-ance of her duties and her insubordinate conduct andlanguage.Upon petition of the Union, an election was held underthe auspices of the Board on November 1, 1977, to select acollective-bargaining representative. A majority of the validballots were cast against the Union; the Union thereuponfiled objections to the election based in part upon the dis-charges of Cooper, Bridgers, and Johnson and in part onother alleged interfering conduct. The only evidence offeredat the hearing in support of the objections was that adducedby the General Counsel relating to the discharges. No evi-dence having been introduced by the Union concerning theremainder of the objections, they were dismissed at thehearing, without objection, upon motion of Respondent.B. The Facts1. T'he premises and personnelThe Omni Hotel is a 47 I-room hostelry torming part of alarge complex. referred to as a megastructure, coveringsome 500 acres in downtown Atlanta, Georgia. In additionto the hotel, the complex contains office space, retail shops.a bazaar. theaters. restaurants, a skating rink. galleries, anda convention center. Except for the convention center.which is located in a separate building connected by a cov-ered passageway, the various tfacilities are under one roof.Entrance to all areas mai be had trom an3 one of a numberof communal entrances: that is from any one of the en-trances to the inegastructure one may reach an!: area orfacility in the complex. including the hotel.At the time of' the events herein. Respondent employed502 individuals and had a daily average of' about 650guests. At that time, Heinz Schutz was general manager ofthe hotel; Gunther Schnee. executive assistant manager;Marvin Marcum, director of personnel; Renate Seybold,director of housekeeping; James Simms, director of secu-rity; Marvin Bevins, assistant director of security; and Her-bert Finney, security guard.2. The union campaignOn July 26. 1977, John R. Timperio, president and busi-ness manager of the Union. sent a letter to General Man-ager Schutz. advising Schutz that Harry Bridgers and Are-lious Cooper, service attendants employed by Respondent.were actively engaged in an organizational campaign beingconducted by the Union among Respondent's employees.Timperio gave union authorization cards to Cooper andBridgers and instructed them as to securing employee sig-natures on the cards. Thereafter. Cooper secured signedcards which he transmitted either to Bridgers or directly toTimperio.3. The discharge of Cooper and Bridgersa. Bomb threatsOver the past several years, the hotel and other parts ofthe megastructure have received a number of bomb threats.In the 2 years prior to September 1977, there were at leastsix. Each required checking out by the various securitystaffs in the megastructure and by police and fire depart-ments, and, on occasion, evacuation of the structure. In onesearch a bomb device was discovered. Because of the opencharacter of the center, such threats pose more than anordinary security problem.'b. Respondent's rulesUnder Respondent's written rules-described as stan-dards of conduct, violation of which may result in disciplin-I Evidence introduced by Respondent indicates that there were some ISsuch incidents in Atlanta hotels prior to September 1977.249 I):( ISI()NS ()1 NA I IONA. I.AB()R RII.A IONS B()OARIary action or termintilntin emiplioee solicitaltioln s prohih-ited only dlurilg work limle. Solicitation is per-lnitted onl anemplolue's tre tile. I le ritti1t rilles prohibit tile use (Of'"obscene ijorl aihusise linguage", and ;also. l- iltig.intiniidaing, coercing. lightling, or using ahutli\,e lnguageton the premises at /an time 'for :anl purpose."t'lhere is liso an11 [ilnitlen rule. .laguet dillensllsion.which is regutial- communicaled lto eimpliees, lorhiddlilemplosces to Come to work ''"undul e;arl]" r to sta, aterwork "'nd1ul late." Iec intent ofl the rule is that elilloeeshe tOn the preciises olnl\ during their workitng hou(s insotlaras possible. According to the testinitony of D)irector of' Per-sonnel Marvin Marcin. this rule is necessars becaluse otwage and hour laws, limitations of' space. limited eles`atorservice for employees, and securiit requiremenls. 'Ihere isno contrary evidenlce.C. 7ic' ivle'l o S'(ept/te'er20, I/it tcrtermiltimi o Bridgc'rsa1IId (C',)p'rOn the afternoon of September 2(1. 1977. Cooper andBridgers. having completed their work for the day. cameinto the employee locker room at ahout 3:3(0 p.m. andchanged from their uniforms into their street clothes. Whilethey were there, some employees who were reporting forwork and others who had finished tr the day hecame in-volved in a discussion of' the Union. and they asked Bridg-ers and Cooper about it.2(ooper responded with a salestalk for the Inion. ilis remarks precipitated a heated, loud.and protracted exchange between one of the employees andeither Cooper or Bridgers. The discussion extended into theworktime o some of' the employees. Sometime after 4 p.m.someone, not identified, telephoned Director of SecuritvSimms, told him that there was a disturbance in the lockerroom, and that Simms had better send some men downthere. Simms notified Assistant Security [)irector Bevinsand Security Giuard Finney and told them to see what itwas all about. Bevins and Finney then went to the lockerrooms.When the' arrived they found Bridgers and ('ooper instreet clothes, engaged in a loud and acrimonious discus-sion with employees. some of whom were in unitform. Fin-ney's undenied testimony is that at that moment the discus-sion was about rights due employees who had served inVietnam.' Cooper's testimony is that he had just aboutcompleted the discussion when Bevins and Finney arrived.Assistant Security Director Bevins then told ('ooper andBridgers that they were creating a disturbance, were divert-ing employees on duty rom their jobs, and he asked themto leave. Bridgers asked Bevins who he was, and Bevins andFinney identified themselves. Cooper and Bridgers pro-tested that they had a right to talk. Bevins reiterated that2Unless otherwise staled, the indings herein as iii events in the loh>ckerroom and olher conduct of Cooper and Bridgers as they left the building, arebased (on a composite of the testimonies of ll witnesses u,ho testified ahoutthose events: xooper Assistant Security Director Marvin Besins. SecurityGuard Herbert Finney. and Employee Alfred Berry. to the extent creditedBridgers, although present in the courtlroom during the hearing, did nottestify. There are some differences in the testimonies of Cooper, Bevins, andFinney. Insofar as there is conflict, based on my observation of the witnessesand their demeanor I credit the testimonies of Bevins and Finney.Cooper could recall no references to Vietnam.the,' were causing a disturbance and said that that thev wouldhalxe to leave. t a;hout that point, the other employees leftthe locker room. Bridgers then said that they would leave.flowe cr, hbefore leaving the locker room Cooper andBridgers said that they were tired of Nazism and Hitlerism.and that Finne and Bevins could "(Go tell that goddamchlu inistlic Schuiz..' In addition. Cooper and Bridgerspunctuated their expressions of' displeasure with a string of'inlctive against Respomident's officials in terms of sons-of-hitches." "motherlickers.' and "Nazis."In the hall, on the way out of the hbuilding. Cooper toldBevinls that lie vould "get" Bevins outside. As they w'erele;lving. Cooper and Bridgers said that they would be hack,tlha Ithes, would( kill anll securit, guards the ftound on thestreet. and that they Would blit', up the hotel and get rid ofthe Nazis.'iinel'S's ncontradicted testinmont is that there was nomeinltiotl l' a uion atter his and Bevins' arrival on thescene,After Bridgers and Cooper had left, Bevins and Finneyimmediately reported the incident to D)irector of' SecuritySiminms. The Atlanta police were called to the plant, andBevins informed them otf the bomb threat. Manager Schneeissued instructions that Cooper and Bridgers were to besuspended pending a final decision, and that if they ap-peared the next day they should not be permitted to work.Thereatter. apparently sometime late in the evening. Per-sonnel Director Marvin Marcum reviewed the various re-ports of the incident and recommended the discharge ofBridgers and Cooper, a recommendation which ManagerSchutlz approved.On the following morning, September 21 Marcum called(Loper and Bridgers separately to his office and dischargedthem. Before effecting the discharge, Marcum asked Coop-er ihe wished to make a statement concerning the incident.Cooper replied that he did not. I here is no evidence as towhat was said in the discharge of' Bridgers, other than Mar-cum's testimnirthat he infotrmed Bridgers of the intorma-tion given Respondent with respect to the threats, said thatsuch hehavior as unacceptable. and that Bridgers wasconsequentls being separated.Personnel Director Marcum's further testimony is thatthe primary reasons for his recommendation for dischargewere the bomb threat and the threat made to Assistant Se-curity Director Bevins. He also took into consideration thefact that Cooper and Bridgers should not have been on the4 (oo)per's uncredited leslimony as ti this is that there was no reference toSchutz and nto use of the term Nazi. the credited estimony of Renate Sey-bold, Respondent's director of housekeeping. indicates that union literatureissued during the campaign made asserions (of Nazism and contained pejo-rllSces agailnsl (;icerian nationality' inney testified: T Ithey were going to kill all the security guards thatthey caught on the street. and ... [Bridgersl said that if he had to go to jailor go to prison. .he was going to get a whole bunch of lobscenityl ...andthat they were ging to come back down and blow the damn hotel up."Bevins also testified that: "ITIhey were going to come back and blow upthis damn place ..and get rid of the Nazis.There is also estimony by Besins and Finney. denied by Cooper, to theeffect that on the way out (Cooper or Bridgers also said that they would getHosea Williams (a local civil rights activisi and leader of the Poor PeoplesUnion in Atlanta) to assist them. Cooxper's testimony is that his reference wasto the former chief of police or police commissioner of Atlanta, a Mr. Eaves.That conflict need not be resolved.250 OMNI INTERNAIIONAL HOI'E.,premises at that time. Manager Schutz' testimony is that hisaction was based on the threats to the hotel, threats to theemployees, and insubordination.4. The termination of Natalie JohnsonJohnson, a guestroom attendant (maid) in Respondent'shousekeeping department, was hired on Jul) 26, 1976, anddischarged by Housekeeping Director Seyhold on October12. 1977.a. Johnson's unioln aciivitsThe extent of Johnson's union interest or activity, if' any.is sketchy. The evidence in that regard is as follows: unionrepresentative Timperio testified that at some undisclosedtime Timperio asked Bridgers and Cooper bor the name of"an employee in the housekeeping department that seemedto be liked and had the attention of the other employees inthat department, somebody who would be considered a keycommittee member or leader...." Timperio's further testi-mony is that Bridgers and Cooper brought Johnson to himin response to that request. As to what Johnson did there-after, the extent of Timperio's testimony is as follows:Q. [Counsel for the General Counsel] Did she serveyou as Mr. Cooper and Bridgers did during this cam-paign?A. Yes, she did.'On the same subject (the extent of Johnson's union ac-tivity), Johnson's testimony as a witness for Respondentwas as follows: She was discharged for attempting to initi-ate a union, an activity known to everyone in the hotel.including Personnel Director Marcum, Housekeeping Di-rector Seybold, General Manager Schutz, and the owner ofthe hotel-Claude Feninger. Asked how they came to knowof her attempt, Johnson's testimony was that it was, "obvi-ous.... Everyone knew it.... I didn't have to tell them."Marcum also knew it. because she had discussed it with himin his office and in the cafeteria in later September--aboutSeptember 26, she thought. (This office meeting is appar-ently the one referred to below.) Around mid-September orlate September, apparently prior to September 24 and afterthe discharges of Cooper and Bridgers. two unidentifiedfloor supervisors advised Johnson that Respondent was set-ting her up to he fired because she was working for theUnion. She thereupon went to a meeting of the housekeep-ing staff and "staged" a performance in which she por-trayed herself as antiunion. Thereafter (apparently on thesame day), Personnel Director Marcum called Johnson and6 The General Counsel's case-in-chief as to Johnson is based on the tesli-mony of Housekeeping Director Renate Seybold. who, was called by theGeneral Counsel as his witness. The General Counsel did not call NatalieJohnson as a witness. Respondent, however. called Johnson as its witness forthe ostensible purpose of adducing facts beanng on her discharge However,judging from the subsequent direction of examination. Respondent's appar-ent purpose was to establish a foundation for attacking her credihility andcharacter, factors which at least up to that point had n discernible rell-tion to the issues or evident advantage to Respondent. As a witness forRespondent, Johnson contradicted material testimony by Seybold in Re-spondent's favor, which otherwise would have stoold undenied.I As to Cooper's and Bridgers' activity Timperio's testimony is that theyaided Timperio "very much," specifically that Cooper turned over to Timpe-no or to Bridgers signed union authorization cards which Cooper had se-cured from employees.two other unidentified employees to his office. where he toldthem that he wanted them to vote no on the Union becausethe I nion could do nothing for them. On September 24,1977, Johnson allegedly assaulted another employee, Willis,assertedly because Willis had informed Respondent thatJohnson was passing out union cards. (This incident is fur-ther discussed inlra. ) About 3 days after her antiunion por-traval, Personnel Director Marcum saw Johnson passingout union literature at the employee entrance in the com-pany of union representative Timperio and Arelious Coop-er. and he asked Johnson for some. About September 25.1977. Housekeeping Director Seybold told Johnson that theUnion she was trying to get into the hotel was only for"poor people" and would not be good for Respondent'semployees.This constitutes the extent of the evidence as to Johnson'sunion interest and activity.That evidence constitutes questionable proof that John-son engaged in significant overt union activits at a materialtime, and that Respondent was aware of it. Other than Tim-perio's pro forma affirmation in response to the GeneralCounsel's leading question referred to above. Timperio'stestimony does not disclose what, if anything, Johnson didin the way of assisting the Union. In any event. in view ofthe leading nature of the question, the answer is of littleprobative value. Johnson's testimony to the effect that shegave union literature to Marcum at the gate, not denied b3Marcum, is accepted. However, it is found that this incidentoccurred after Johnson's discharge, and not before, as shetestified. Marcum admitted seeing Johnson at the employeeentrance on the day after her discharge in the company ofunion representative Timperio. I consider his recollection ofthe time of the event to be more reliable than here recollec-tion. I doubt that, while still an employee, Johnson wouldhave joined openly in the distribution of union literature atthe entrance 3 das after her antiunion speech if the pur-pose of the speech had been to deceive Respondent as toher union views, as she claimed. Apart from that incident.Johnson's testimony does not disclose any conduct by herthat could be characterized as evidence of activity on behalfof the Union. Other factors militate against acceptance ofher testimony as to her union activity. Thus, the only affir-mative objective evidence of any such activity by Johnsonis that she denounced the Union publicly--scarcely a per-formance which she could have supposed would be credibleto her audience it; as she testified, she initiated the unionactivity and everyone in the hotel knew it. Although Re-spondent was aware of the incident of September 24 inwhich Johnson assaulted employee Willis, there is no evi-dence in the record to the effect that Johnson passed outunion cards or that Willis reported to Respondent thatJohnson had done so.For much the same reasons, I do not consider it plausiblethat Johnson would have discussed her asserted union ac-tivity with Marcum either in the office or in the cafeteria orthat Seybold would, in a conversation with Johnson, referto the Union as the one Johnson was "trying to get in thehotel." No foundation is shown for Johnson's testimonialconclusion that Marcum. Sebold, Schutz, and Feningerknew of any attempts b her to initiate a union. The state-ments of Marcum to Johnson and to the other two emplo -ees in his office concerning the I nion. if made, do not re-flect an-y union activ it's b'h Johnson or a belief of251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent that she was engaged in such activity or hadany sympathetic interest in the Union. There is no testi-mony as to what, specifically, was said or done in the al-leged cafeteria conversation with Marcum, other thanJohnson's declaration that union activity was "discussed."The absence of essential foundational facts tends to deprivethe testimony of essential probative value.Thus, based on the evidence and the plausibilities, thereis scant ground to conclude that Johnson engaged in anyovert activity on behalf of the Union of which Respondentcould have been aware. That conclusion is reinforced bymy judgment, based on observation and demeanor, thatJohnson's testimony is, in general, not credible. Neverthe-less, in determining the merits of her discharge, I will as-sume that she engaged in significant activity on behalf ofthe Union, and that Respondent was aware of it.b. Johnson's work performance and conductAlthough she received the customary raise upon comple-tion of her 6-week probationary period, and a "merit" raiseupon completion of her first year-a raise which, accordingto the unimpeached testimony of Housekeeping DirectorSeybold has never been denied to any employee-the evi-dence, consisting of the credible testimony of Respondent'switnesses and documents in Johnson's personnel file, estab-lishes that Johnson was not a satisfactory employee.The first evaluation of Johnson by her supervisor, datedSeptember 8, 1976, 2 months after her hiring, on a scale ofexcellent, good, fair, poor, rates her work and attendance asfair and her atttitude as poor. That report further indicatesa problem with Johnson respecting her keeping supplies inthe guestrooms. Nevertheless, the supervisor recommendedthat she be retained.Around April 1, 1977, Johnson was involved in an inci-dent in which she allegedly knowingly cashed a payrollchecks of another employee a second time, after the cashedcheck had been inadvertently returned by the bank teller tothe person cashing the check.On May 23, 1977, Johnson was given a warning noticefor violation of safety rules.On July 26, 1977, Johnson was given another evaluationon a scale of outstanding, satisfactory, adequate, and mar-ginal; she was scored satisfactory on four elements (quan-tity, quality, knowledge of work, and cooperation), ade-quate as to ability to learn, and marginal on three factors(personality, judgment, and initiative)-evaluations de-scribed by Housekeeping Director Seybold as "not verygood." Nevertheless, Johnson's supervisor recommendedher for the yearly pay increase referred to previously.On September 2, 1977, Johnson was placed on probationfor 4 weeks and taken off her regular work section becauseof her unsatisfactory work performance.' Housekeeping Di-rector Seybold's undenied and unimpeached testimony isthat Johnson's work did not improve during the probation-ary period; that Johnson was abusive to Seybold, and John-son addressed her in defiant and derogatory terms. As aI Permanent attendants generally have regular work sections or stations.Removal from that section, a disciplinary measure, results in the attendantsreceiving floating assignments involving filling in for other attendants ontheir days off or when absent for other reasons. A regular work section isconsidered more desirable.result she was not restored to her regular work section butremained on probation.On September 24, 1977, Johnson allegedly assaulted em-ployee Maria Willis in the plant cafeteria, assertedly accus-ing Willis of having told Personnel Director Marcum thatJohnson was passing out union cards-an accusation whichWillis denied and which there is no evidence to support. Inthe ensuing investigation, Johnson denied striking Willisand accused Willis of assaulting her. Both Johnson andWillis took polygraph tests, the results of which indicatedthat Johnson was untruthful in denying that she struck Wil-lis. Personnel Director Marcum and Housekeeping DirectorSeybold reprimanded both Willis and Johnson, the incidentwas noted in their personnel files, and Johnson was in-formed that further incidents would result in her immediatetermination.c. The October 11 incident9The events precipitating Johnson's termination began onOctober II.Guestroom attendants are generally required to work 7out of each 8 weekends. Weekends off are assigned in rota-tion in order to spread them equitably among the staff. Theassignments for each week are posted 2 weeks in advance.Prior to the posting-but apparently not thereafter-em-ployees may request to be excused. Johnson apparently didnot work her share of weekends. On one occasion she wasoff 7 weekends in a row. The 2 weekends before the weekbeginning Monday, October 10, she did not work; on oneoccasion she called in sick, and on the other she was pre-sumably AWOL.On Tuesday, October 11, 1977, at the end of the work-day, as the attendants were turning in their keys and sectionslips, Housekeeping Director Seybold asked Johnsonwhether washcloths had been placed in several roomswhere they had been misssing. Johnson replied that she didnot know. Seybold asked her to check. In reply, Johnson, inthe presence of the other attendants, threw down the keysand the slip and went into the women's locker room. Afteran interval, she emerged, took the keys and the section slip,and apparently went to the floor. When she returned, withno change being indicated on Johnson's section slip, Sey-bold again asked Johnson whether the washclothes were inthe rooms. Johnson did not answer; she threw down thekeys and the slip, cursed Seybold, and disappeared.That evening, Seybold telephoned Personnel DirectorMarcum and told him she had "had it" with Johnson, andthat she (Seybold) was going to let Johnson go because ofher poor performance and her abusive attitude. However,apparently upon persuasion by Marcum, the decision wasdelayed until the following morning to give Johnson's "onelast chance." It will be recalled that in September Johnsonhad been warned in writing that another incident wouldresult in her immediate termination.9 The findings relating to the events of October I I and 12, 1977, are basedon the testimony of Respondent's officials Seybold and Marcum, and em-ployee Alfred Berry who testified as to the discharge of October 12. Theywere the only persons to testify as to those events. There is some evidence inthe record indicating that the correct dates are October 12 and 13. Thepreponderance of the evidence indicates that the proper dates are October I Iand 12, as found.252 OMNI INTERNATIONAL HOTELd. October 12, the dischargeJohnson was scheduled to work the weekend of' Saturday.October 15. On October 12, the day following the incidentof the washcloths. Johnson told Housekeeping DirectorSeybold, in the presence of the other attendants, that shewas not going to work on Saturday. Seybold asked Johnsonwhy she did not quit if she did not like the conditions.Johnson responded that she would not quit, and that Sey-bold would have to fire her so that she could draw unem-ployment compensation. Seybold. who was upset, there-upon discharged Johnson. Johnson cursed Seybold. callingher, among other things, a "Nazi bitch." At that time. John-son was still on probation. She was given a termination slip.stating the following grounds: (I) refusal to obey orders ofsupervisor; (2) using abusive language at a supervisor: (3)obscene, abusive language. Seybold's testimony is thatJohnson was discharged on the basis of her whole record.not merely because of her conduct on the day of her termi-nation.C. Conclusions as to tile LUniir Labor PraclicesI. As to the dischargesa. Bridgers and CooperThe General Counsel contends that the actions of Assist-ant Security Director Bevins, in directing Bridgers andCooper to leave the hotel premises. constituted a depriva-tion by Respondent of their rights under Section 7 of theAct, and that, even if it is assumed that Bridgers and Coop-er made the threats attributed to them. the threats were areasonable and foreseeable result of Respondent's unlawfulprovocation and are thus excusable.I find that the primary conduct for which Bridgers andCooper were discharged was their threats of violence toindividuals and to the hotel premises: that such conductwas not a protected concerted activity. and thus. even ift' itwere assumed that their prior conduct in the locker roomwas protected by the statute. Bridgers and Cooper wereproperly discharged. Director Marcum testified that in de-termining to discharge Bridgers and Cooper he did takeinto account the fact that they were improperly on thepremises. However, it seems clear from the evidence, and Ifind, that the substantial reason for the discharges was thethreats made by Cooper and Bridgers on their way out ofthe building: and that the presence on the premises was athrown in and not a contributing factor to the decision todischarge. Whatever the legality of Bevin's action in direct-ing Bridgers and Cooper to leave the building. Respon-dent's action in the locker room-remediable. if unlawful.by the filing of unfair labor practice charges-did not con-stitute adequate provocation or justification for Cooper'sand Bridgers' subsequent threats of violence. Such reactionswere not a reasonable, forseeable. or tolerable result of Re-spondent's action in asking them to leave the premises. Ifind no substantial basis in the evidence from which to interthat Respondent seized on the threats as a pretext to termi-nate Bridgers and Cooper because of their union proselytiz-ing in the locker room or because of their union activity ingeneral. Consequently the discharges were for cause. how-ever valid are the claims that Bridgers and Cooper had aright under the Act to remain in the locker room and tospeak in support of the Union. The statute provides apeaceful method of resolving an invasion of rights underthe Act. Absent cognizable provocation-of which I findnone here-if threats of violent self-help are protected ac-tivity, there is little need for the statute.However, if necessary to the Decision, I do not find thatCooper's and Bridgers' actions in the locker room consti-tuted protected concerted activity.In the first place. while Respondent's rules do not pro-hibit union activity on nonworking time, they do not permitemployees to remain on the premises after worktime. Bridg-ers and Cooper thus had no right to be on the property atthat time, and it was not improper to request that theyleave. That they may have wished to remain for the purposeof engaging in union activity does not create a right underthe statute to be there. Otherwise. an employer would berequired to permit employees access to his premises duringall operating hours for the purpose of carrying on unionactivity. I am cited to no authority to that effect. and I donot understand it to be the law.The rule itself. requiring employees to leave the premisesafter completion of their work. is founded in reasonablebusiness requirements. In view of its limited application,such infringement as the rule may have on union actisity,insofar as the circumstances here disclose. is marginal andoutweighed by the considerations supporting the rule's es-tablishment. There is no suggestion or indication that therule was enacted to impede the exercise of self-organiza-tional rights under the statute. or that it was otherwise ille-gal.Second. the directive to leave was a consequence, not ofCooper's and Bridgers' propagandizing. but of the distur-bance in the locker room and the distraction of employeesfrom their work. Even where union activity may lawfully becarried on on an employer's premises, it may not be done ina manner creating disturbances to production or distractingemployees rom work. T'hus. even assuming that Cooperand Bridgers had a privilege to carry on union missionarywork at the time and place involved, they were not privi-leged to create disruption or to divert employees from work.Thus. the objection of Bevins which resulted in his askingCooper and Bridgers to leave. was not that they were speak-ing, or that they were speaking about the Union. but thatthey were causing a disturbance and preventing employeesfrom working.The General Counsel cites the case of AMC Air C'ondi-tioning Co.. 232 NLRB 283 (1977) in support of his posi-tion. That case appears to me to be inapplicable to thepresent facts. There, one Threadgill, an active union mem-ber. stood up in the employer's lunchroom during his lunchbreak, asked for attention, and began to read to the ap-proximately 75 employees in the room sections from a bookconcerning the rights of employees, management. and laborunder the Act. Threadgill was prevented from continuingby a supervisor for the reason that Threadgill had not se-cured permission to speak in the lunchroom. After he re-turned to work. Threadgill was led to believe that he wouldbe discharged for speaking in the lunchroom. He then ini-tially refused. but later acquiesced to, a request that he go253 I)E CISIONS OF NATIONAL LABOR RLATIONS BOAR[)to the office. There was some accompanying interruption ofwork. Ultimately. Threadgill was discharged for having re-fused the request to go to the office and for having createda disturbance on the production line during working hours(the interruption of work).The Board, reversing the Administrative l.aw Judge,found that Threadgill had a right under the Act to speak inthe lunchroom, a nonwork area, on employee's ree time,and that respondent could not, thereore. lawfully requirehim to secure prior permission to do so. An implicit premiseof that holding is that Threadgill was properly on the prem-ises. The Board further found that I'hreadgill was not re-sponsible for the interruption of work on the productionline, and further that Threadgill's postlunchroom conductwas a reasonable and forseeable result of respondent's in-terference with his statutory right to speak in the lunch-room. As the statement of' facts discloses, that case differssubstantially from this one as to the nature of the initialconduct engaged in, and as to the conduct which precipi-tated the discharge. It is thus not an applicable precedenthere."'It is consequently lind that Respondent did not commitunf;ir labor practices bh discharging BIridgcrs and ('ooper.b. The dlsc/largc o/Na ra'li JohntslonNor does the evidence support the allegation that John-son was discharged because of her union or concerted ac-tivities.It has been seen that Johnson was not a satisfactory em-ploye. Hler perormance ealuations uniformly averagedbelow satisflhctory or fair. She was placed on probation for4 weeks on September 2. 1977, and deprived of her perma-nent work section because of dissatisf'ction with her per-formance. At the time. Johnson had received three writtenadverse reports within the prior 12 months. As a result ofher failure to show any improvement thereafter. Johnsonwas still on probation at the time of' her discharge. Twoweeks before the discharge she had been warned, both oral-ly and in writing, that any further incidents would result inher termination. here appears to be no contention andthere is no basis in the evidence to conclude that any of'those actions of Respondent were related to union or con-certed activity by Johnson.The uncontested evidence as to Johnson's performancebetween September 2 and October I I and her conduct onthe afternoonl of October I .reflect adequate ground forher discharge an action decided upon that evening byHousekeeping I)irector Seybold and not executed then onlybecause Personnel Director Marcum persuaded Seybold todefer the matter until the following day in order, as Sy-bold testified. to give Johnson "one last chance."" Apart from distinctions as to the cnduct, the Board pointed ut thatthere was no policy or rule of the employer prohihiting speechmaking in thelunchroom; nor was there a claim that I hreadgill's speech "had undesirablebusiness related consequences " (ild at 284. In. 3). The Hoard thus distin-guished the case of Firah ,lhuilturing (',ronlmt, I, , 202 NI.RB 666(1973), Where the Board approved a prohibilion against speeches and denm-onstrations in the employer's cafeteria which was used b vssitors and cus-tonlers as well as eniplo)ees. ihbd.Although. on their tlacrs, neither the 1 AM case nor the ftIrlah case seemsto be controlling precedent here. on balance the F'i(Th decisin appears nmoreapplicable than AM1(On the next day, Johnson announced that she was notgoing to work on the following Saturday. This was beyondthe deadline for being excused from weekend work, andthere is no evidence that Johnson advanced a reason for herdecision. In the past, Johnson had been equally delinquentover a consecutive period of many weeks, on the latest oc-casion only I week before. When Seybold asked Johnsonwhy she did not quit. Johnson responded that Seyboldshould fire her in order that Johnson could claim unem-ployment compensation. Seybold complied with Johnson'srequest.On this set of facts, I conclude that Johnson was dis-charged by Seybold for her conduct and her work perform-ance. Such grounds do not constitute a violation of the Act.Although it may not be necessary to the Decision, itseems doubtful that in these circumstances Johnson's indi-vidual refusal to work overtime constituted a "concerted"activity. The evidence is that "some" employees there isno indication as to how many or under what circum-stances did riot like to work orertime and "complained"to Seyhbold about it, hut they nevertheless cooperated.There is no evidence of any concert of opinion or under-standing between them and Johnson. There may be differ-ence of' opinion as to whether, in such a context, it can besaid, as the General (ounsel urges, that Johnson's "fellowemploees shared her ...concern and interest in commoncotmplaints .... or that her individual refusal related to "amatter of common concern.... (Diagnostic Center Ho.vsi-tl( Corp. of li.as. 228 NLRB 1215, 1217 (1977))." Dissatis-faction of an employee with a condition of employment.voiced by her to a supervisor on her own behalf, does notestablish that the action is concerted merely because otheremployees may have similar views. As the Board said in theDiagnot.ic ( enter case. "communication among employeeswith no purpose of adanciingg their common interest is notconcerted activity." (1/. at 1217). In the instant case, thereis no evidence of "colnunication among employees" re-specting weekend work, much less communication with a"purpose of advancing their common interest." However, Ifind it unnecessar' to decide that issue here. F:or the dispo-sition of this case. I will assunte that Johnson's refusal toabide bh the weekend rule constituted concerted activitywithin the meaningitng of the Act.If it be concluded that Johnson was discharged becauseshe refused to work on Saturday rather than because of herconduct, that action was not, in the circumstances of thiscase, a protected activity. Repeated refusals to work over-time constitute a "partial strike," a defiance of the employ-er s authority to determine conditions of employment, andan attempt by employees to set their own conditions ofemployment. Tlhat is not a protected activity. (.G. Conn,l.imited. 108 .2d 390 (7th (Cir. 1939): alle (-City urniturre('oipanv, 110 NLRB 1589 (1954): Anumlgamated l.ithogra-phers of lAnirica. Local 2, 124 NLRB 298 (1959). While asingle instance of refusal to work overtime may not be un-protected (Polv tch, Incorporated, 195 NLRB 695 (1972):(;iult-Wand.s Corporation, 233 Nl.RB (772 (1977)): wherethe refusal is part oft' a determined and repetitious course ofaction it is unprotected. Ilere, Johnson repeatedly refused" Also c .4th'lu (uChion (,, In 221 NLRB 999 (1975): uernse-:tukilyngm El lric (loopeniive, In, 124 NI.RB 618 (1959).254 ()OlNI \11:R A Ii()NAI 1t()1 1.to work on weekends s\hile continuing to \ork othelr dali s.In such circurnstances. Respondenlt ;as entitled to refuse tIoprovide Johnison ilth cnmplo'ielleit \hlle shee coilrinutled torefuse to work the hours norim:ll\ required. I his is essen-tialls what Sebold did.But heond such considerations. it s n jludgiltilt ih;lleven if Johnson's refusal to work oertime was protected.the actual cause of her disciharged was not that action a lolebut rather her prior course of condutict, and Ihat iher refus'alto work was i accompaniment. nt lot a cause, o her dis-charge. In sum. the substantial grolnds \'ere in reallit hterprior unsatisfactors perf'ormance anld the rea;sons noted onthe termination slip. While her rettusal to \ork on the , eek-end maN have pro vided the ,ccsoln lor the ternlinaltioll itwas not the (t'. of' it. I or .Iohnlsonl's refusal merel' pre-sented again the question oft \s hethei her oh perlrinilalltc.conduct. and attitude to\ardl sulel I\sion jlustific her retein-tion. Thus. it calnnot he said thai but tor the ret'usall *h11would have been retained. 'Ihat the decision In dischaligewas postponed on the night of ()ctoher I I th in order to giecJohnson "one more chaicc'' did nt A lthlorle Johlson t,continue her pattern of refusal to abide hb Respondell l'sterms and conditions of eriplonenlcilt or require Schbold toblind herself to Johnson's prior record in detlernilingwhether to retain her. In sum. I do not helie\e that in thelight of Johnson's entire work record it cal be said thal tilhereasons advanced bh Respondent for her discharge \\serc apretext. Thus viewed, it ca intot he said that the ()ctohbe 12conduct plased the signiicant r dolnmilnant role im the deci-sion to discharge Johnson. or that i her disciharge as "notll-vated in ans part" h a purpose to discourage legitimaleconcerted activit3I tlgh 11. I ,/,,r ( ,,lyrli,,,l. 171 NI RB1040 ( 1968): (Cf. rnA P,\,,,,, l.,,it ( ',,,,O,,. 23NI.RB 582 (1978)), or that but for the ()ctober 1I2 inCidenJohnson would have been retalined.It is consequentl's itiund th;at Respondenli did no11 coirnill.tuntair labor practices hb the discharge of Johnson. alt itwill be recommended that this allegation of the comiplalitbe dismissed.2. The alleged 8(a)( I) conductThe General Counsel has also alleged. and Respondenthas denied. several instances of asserted iilalions of' Sec-tion 8(a)( I ) of the Act b' Respondent. I here allegations arethat on or about September 14, 1977. Personnel MlanagerMarvin Marcum and Food antd Bcxerage DI)rector (iunitherSchnee interrogated emplosee cncerlnilg the unio ll meni-bership, activities. or desires of' emplosees.The only evidence concerning anls discussion bet\\ccnMarcum and emploees related to the I niri is that ofl'Johnson, related in subsection B.4.a abo\c. t tIhe tieectthat around mid-Septenmbe or late September 1977 Mar-cum called Johnson and t o other eniplosces to the oflice.and he told theril that he anited them to \ ote aglinst theUnion because the l'niron could do nothin tfor lthem.With respect to the allegations as to Schnee. the testi-mony of Schnee. called as a witness hb the (Genclal ('oun-sel, is that he "campaigned'' against thle 'nion and spoke toemplosees about it a number of' times" \shen tlie (caisionarose." Except in one instance. there is no e idence l s tIoIllt. specifical .SchneCie did 1I hi "cs rtIia gilig or a.s toi\i.it lie hI said 111 In lie occlsislls sil \nilcl lie spoke to 111-p1hese. I Lt illhlalIlc i\ol\ss ,l In inclidCnit. relited hb,SchtIl. Inl \thi1ch :111 e'lo,ce namedI11C 1 ld Ill .reuilJohilsonl rceicid a S200t salarl\ aneilc troil Schneet. Atergilnlig lJohnson tile 1ad,:;ncc. Schnee told John1son )1 hat lhedoulbled tit the IlloIl touild be able to gi. Jllnsorll such111 ,did\ alice.I ind hlir neither the Marcur nor lithe Schnec incidentcoII l tIitrlC i'o l oi l Cilljll'l ces I Ilie sliCi2Cllts ofl1;lcllilt itd Schllne do rot disclose thies. proiltiseCs ofhbellfit eoilehr coerci\C COiidiiCl.11 xIsill iiltltorc bh recoiIImerIIded t thosC alllgltioLslo the tcollLI111 be disl,,ss ied\. ill 110ljI( "llIS 10 Ill I( 11I1iNtililillugl the I Ilioll's oh)ctllins t te ile lecti l rtiscd,enlsie Ilssuels Is to Respoiilldent's i ondullkt i lile te elec-tril. tire o1il\ eidcnte ole1cd b\1 the I iion at l h Illllmgiin that r \grd s\a is htart adduced iii tile nlt.ill labol prlaticecase cricerlliilg tie dfisc'lilrges. polln motilon of Resprll-denci. tlh reni llnl g obljec.tlls t cre dismissed .at the leril--lg \ilout objectilonllI he dischtirges 1ha lIng been found not tor la e co(lst-uiled itnliur labor pracilces. t s llok ttritlin that the's didlot alect Ihc conduct oft1he (lectnll ili al' cogtnIulble s\\.sIt ssill iliclteirc be c) Ci elietillcd th 1 t te obl.ectilos be\ .ltl R 11,11(1) NI Rot ',I I it)R \1 ()Rl "N I Is \\il( ( )sRespondlnlil 1; , .iske thilu the 1Board be oldered t pa1 Respolde icl!t I 'tll 'nC\' s id C Cll courlt tosts.' ctillI as ail-thori, te decision ofl tle. L nitCd States Suprl-lle ('COU iithe cc t ( iroltill/ ,'f' (Irl'lltl (r) \. E( .434 L .S.412 1,78). I tind iha. Ccase not le pporril o Respondent'sposition.In ('/hritlsl/lt'o. te preatilng IdeCIlndant ii J stiltbrhilught i tile nitcd States I)istrict ('Court b the 11O('. aL nitedl Stites (o.rltlIielit agelcl'. tunder title \II ot' the('ixil RghIs At of 1964. claimed altornei' tees pir.lint toa pro\Islon of Section 700(k) ot' the ,lc. .iuthotrizin thecourt ''"in its discretion' to allo\s a presailing prlt'l to rC-cover reasonlble attorlle's tee , piarit o the costs I lieSuipremie (Court denied recoer\ -lhe (lu i held that. un-like presailinlg plaintitfl's. preallirllg dettndants could r-coer aornlc 's tees untillder tlt stattl! o1] \helre theplalillt]'s action ,;s l''rI-isollsi. LintleusOIible. or \1sitloilttounti tion". I lie (oturt distinguished the st.tutor\ testtroln ihl.t It csriilCm ol last\. I lie iltterl l,,. ie ( olurt .,lid(citinlg -fhlcs /l/ ( ..It il/dtrtIl' Si(til. 421 I. S24(f 25 29 7') pnuts recoer ' l f ttl teC\ fs Iroii lsirig palt! '"ihi has acted it bd aHiti."'I Ile st tutolr \ Atllh rit IT tll tIt .11 Sectisoll '7ot({k) te('i,il Righs \ct ot 1904 .is t the .c.alrdting 1 .il!o'lle\ teesh a Court, does lIot it1hl/cric IniiLI tcioul h t N-tii.al I .ubor Relitions Boq;nd Rut es ciit in di d. there s litblsis /t' COlLtLLkIliog hut tile tlOitl s tlie (tiCC[a. ( liiSCI DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere in prosecuting the complaint was frivolous, unreason-able, or without foundation. The case presented substantiallegal and factual questions appropriately-and perhapssolely-resolvable by trial. Thus. the Christianburg opinionprovides no authority for an award of attorney fees or othercosts to Respondent here. No other authority is cited b?Respondent. Since Respondent has not claimed attorneyfees and costs from the Board under common law. no deter-mination is required as to that question. However. it maybe noted that there is no basis in the record. that I perceive.for concluding that the General Counsel brought the actionin bad faith.Respondent's request for an order directing the Board topay Respondent an attorney's fee and "court costs" is ac-cordingly denied.Upon the basis of the foregoing findings and conclusions,it is recommended that the complaint and the objections tothe election be dismissed in their entirety.256